Citation Nr: 9929133	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-05 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased rating for degenerative disc 
disease with spinal 
stenosis of the cervical spine, currently evaluated as 30 
percent disabling.

2. Entitlement to a total disability evaluation based on 
individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to 
February 1979 and from January 1985 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

An RO decision during this appeal, entered in March 1998, 
granted service connection and 10 percent ratings for the 
veteran's residuals of a fracture of the coccyx and 
gastritis.  An RO decision in June 1998 denied his claims for 
service connection for hearing loss and tinnitus.  The 
veteran has not appealed either decision.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine is manifested by severe, recurring attacks of symptoms 
with intermittent relief.

2.  The veteran's service-connected disabilities are 
degenerative disc disease with spinal stenosis of the 
cervical spine, rated (as the result of the instant Board 
decision) 40 percent; gastritis, rated 10 percent; and 
residuals of a coccyx fracture, rated 10 percent, for a 
combined service-connected rating of 40 percent.  

3.  The veteran has a GED degree and employment experience as 
a welder; he was last employed in 1991.

4.  The veteran's service connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his education and employment experience.

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 40 percent, but 
not higher, for the veteran's cervical spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5293 (1998).

2.  The criteria for a total disability rating based on 
individual unemployability due 
to service-connected disabilities have not been met. 38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The veteran contends that his cervical spine disability is 
more severely disabling that reflected by his current 
disability rating.  He testified at a personal hearing in May 
1996 that his neck gets stiff and that pain runs down his 
arms into both hands.  He also described numbness in his arms 
and legs.  He further indicated that he had a restricted 
range of motion in his neck.  He reported incapacitating 
episodes for 7 to 10 days a month.  Therefore, he contends 
that he is entitled to a higher disability rating for this 
disability.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  Where entitlement to 
compensation has already been established and an increase in 
disability ratings is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca v. Brown, 8 Vet. App. at 202, 
in addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Historically, service connection was established for this 
disability by rating decision dated March 1993 and a 
noncompensable evaluation was assigned.  Rating decision of 
November 1993 increased the veteran's disability evaluation 
to 20 percent.  The rating was subsequently increased to 30 
percent by rating decision dated November 1994.  The veteran 
disagrees with this current 30 percent evaluation.

The medical evidence pertaining to this issue consists of VA 
examinations, VA outpatient treatment records, and private 
treatment records.  The veteran has undergone five VA 
examinations since September 1995 for this disability.  In 
September 1995; he was diagnosed with chronic neck pain due 
to cervical spondylosis, post-traumatic degenerative joint 
disease, degenerative cervical spondylosis, and severe 
central spinal stenosis by VA examination in November 1995.

Carl J. Sartorius, M. D. diagnosed the veteran with cervical 
spondylosis without radiculopathy or myelopathy in November 
1995.  The doctor noted that the veteran had some limited 
range of motion of the neck, though no excessive tenderness.  
The veteran had absolutely normal strength in all muscle 
groups in the upper and lower extremities.  He did have 
diminished reflexes in the upper extremities and normal 
reflexes in the lower extremities without Hoffmann's, clonus, 
or Babinski.  There was, Dr. Sartorius concluded, no 
objective evidence of radiculopathy or myelopathy.

Upon VA examination of the veteran in January 1997, the 
veteran was diagnosed with a status post injury to the 
cervical spine with post-traumatic degenerative joint disease 
in the cervical spine and severe spinal stenosis.  The 
examiner noted that the veteran had weakened movement in the 
cervical spine against moderate resistance, and the physician 
opined that the pain in the cervical area should 
significantly limit the veteran's functional ability.  X-rays 
taken at the time revealed some slight narrowing of the disc 
space at C5-C6, suggestive of mild degenerative changes.
Upon VA examination in May 1997, the veteran's range of 
motion of the cervical spine was as follows: forward flexion 
to 30 degrees with pain, hyperextension to 20 degrees with 
pain, and lateral bend to 10 degrees bilaterally with pain.  
He had tenderness to palpation in the midcervical position 
but he had no palpable deformities.  Examination of the 
strength of his neck muscles was 5 of 5 and 4+ of 5 for the 
deltoids, biceps, triceps and hand intrinsics.  He did not 
have any decreased light touch.  The examiner noted that the 
veteran had some upper and lower extremity radicular 
complaints but that most of the muscle weakness in his upper 
extremities seemed to be from disuse probably secondary to 
his pain.  

The VA outpatient medical records cover the October 1994 to 
August 1997.  These records document the veteran's ongoing 
complaints of and treatment for neck pain.  In July 1995, the 
veteran complained of pain and numbness that primarily 
affected his neck and both arms.  He was diagnosed with neck 
pain that was nonradicular with a normal EMG.  More recently, 
in August 1997, the veteran was diagnosed with cervical 
stenosis; at that time he had chronic neck pain that radiated 
to the right shoulder and numbness that radiated to all of 
the right arm and the 1st, 2nd, and 3rd digits of the left 
hand. 

The veteran's disability has been rated at 30 percent 
disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5290.  
That code provides that severe limitation of motion of the 
cervical spine warrants a 30 percent evaluation.  As the 
veteran has the maximum rating available under this code, a 
higher evaluation cannot be assigned.

The veteran's representative has argued that the veteran's 
disability should be assigned a higher evaluation pursuant to 
Diagnostic Code 5293 for Intervertebral Disc Syndrome.  The 
code provides that a 40 percent evaluation is warranted where 
the syndrome is severe, recurring attacks with intermittent 
relief.  A 60 percent rating is warranted for pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

In light of the relevant clinical findings reported in recent 
years, to include the veteran's history of recurrent symptoms 
such as pain and numbness, especially in his upper 
extremities, attributed to the cervical spine disability at 
issue, the Board finds that the veteran's symptomatology 
meets the requirements set out in Diagnostic Code 5293 for a 
40 percent evaluation.  The veteran has reported pain and 
numbness consistently for five years with little intermittent 
relief, even with treatment at the pain clinic.  The medical 
evidence does not show more than severe symptomatology, 
within the meaning of 38 C.F.R. § 4.71a, Code 5293, to 
support a rating in excess of 40 percent.  In support of the 
latter decision, the Board finds that the record does not 
show persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.  DC 5293.  In 
fact, the most recent VA examination disclosed remarkably 
little, if any, findings in the way of neurological 
impairment linked to the cervical spine.  As such, pronounced 
cervical disc impairment under this code is not shown.  There 
is no "entirely different function" affected by the 
neurologic versus the orthopedic findings that would warrant 
a separate evaluation.  38 C.F.R. § 4.56 (1998); Esteban v. 
Brown, 6 Vet. App. 259 (1994). 

There is no indication in the current record that pain due to 
disability of the cervical spine causes additional functional 
loss greater than that contemplated by the currently assigned 
40 percent evaluation.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In other words, while the 
record establishes that the veteran experiences functional 
loss due to his disability, and the presence of some disuse 
atrophy of the upper extremities supports a finding of pain 
on use, the record does not indicate that fatigue, pain, or 
flare-ups of pain causes additional function impairment to a 
degree that would support a rating in excess of 40 percent.  
As noted above, the maximum evaluation the appellant could 
receive under limitation of motion of the cervical spine is 
30 percent pursuant to 38 C.F.R. § 4.71a, Code 5290.  There 
is no medical evidence to show that the veteran's cervical 
spine symptoms result in limitation that approaches complete 
immobility of the cervical spine and, in any event, the 
maximum rating for ankylosis under Code 5287 is 40 percent.
Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R.  3.321(b)(1)(1998).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service connected disorder 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  He has not 
been hospitalized for this injury.  Although he is now 
unemployed and receiving Social Security Administration 
benefits, neither the VA examiner nor the veteran's private 
physician have given an opinion as to the employability of 
the veteran.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

II. TDIU

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected disabilities.  
Specifically, he testified at his personal hearing that his 
previous employer went out of business and that he was afraid 
to go to work anyplace else because he might sustain an 
injury due to his instability related to his cervical spine 
disorder.  Therefore, he argues that he is entitled to TDIU 
benefits.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  An 
individual unemployability claim is essentially a claim that 
service-connected disabilities have increased to a point 
where substantially gainful employment is precluded.  As 
such, it is in the nature of an increased rating claim and is 
deemed to be well grounded. See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board also finds that the duty 
to assist the veteran has been met.  The record includes 
reports of several VA orthopedic and gastrointestinal 
examinations performed in recent years, as well as relevant 
treatment records, and the Board believes that the record as 
it stands allows for an equitable review of the veteran's 
claim. 

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Service connection has been established for a cervical spine 
disability, as mentioned above, and for gastritis and 
residuals of a fracture to the coccyx.  Pursuant to this 
decision, the cervical spine disability is rated as 40 
percent disabling.  Gastritis and residuals of the fracture 
to the coccyx have each been assigned a 10 percent 
evaluation.  The combined rating for the veteran's 
disabilities is 50 percent.  38 C.F.R. § 4.25.  Thus, the 
veteran does not satisfy the percentage rating standards for 
individual unemployability benefits, although consideration 
to such benefits on an extraschedular basis may be given.  
The issue is whether his service-connected disabilities 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The veteran does 
not meet the schedular requirements for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) under 38 C.F.R. § 4.16(a).

The Board notes that the veteran testified in May 1996 that 
he was last employed in 1991.  He reported that he had a GED 
and that the only type of special job skills training he had 
received was in welding.  He testified that his last employer 
closed down and that he was afraid to go to work anywhere 
else due to possible injury and the fact that his other 
injuries were getting worse.  He also testified that he 
didn't think he could do any type of sedentary work because 
he sometimes has to get in a hot tub and soak because of his 
neck disability and he does not think he can go through a 
regular workday without resting.  He also noted that he had 
been found disabled by the Social Security Administration and 
that the vocational specialist there found the veteran unable 
to perform any kind of work.  He has not file an application 
for Vocational Rehabilitation at VA.

A February 1997 upper gastrointestinal X-ray series revealed 
findings suggestive of moderate gastroesophageal reflux and 
mild distal esophagitis.  A May 1997 VA gastrointestinal 
examination revealed only mild gastritis symptoms, with an 
essentially normal medical examination.  Recent orthopedic 
examinations have not shown any functional limitation due to 
an old fracture of the coccyx.  There is no medical evidence 
or medical opinion that the veteran's gastritis or coccyx 
fracture results in any appreciable industrial impairment.  

The veteran contends, in essence, that his neck disability 
precludes employment.  He asserts that he is unable to stand 
or sit for any prolonged period of time without rest.  
However, the medical evidence does not support his assertion.  
It is the Board's judgment that, while the medical evidence 
indicates recurrent neck symptoms that result in some 
functional impairment which undoubtedly limits his employment 
options, the record does not contain a medical opinion that 
supports his claim that he is unable to work due to his 
cervical spine disability.  The board is cognizant that the 
veteran has been found disabled by the Social Security 
Administration.  However, the evidence does not establish 
total disability pursuant to VA regulation.  In this regard, 
the Board would observe that the United States Court of 
Veterans Appeals (Court) has specifically indicated that 
"[t]here is no statutory or regulatory authority for the 
determinative application of SSA regulations to the 
adjudication of VA claims."  Beaty v. Brown, 6 Vet. App. 
532, 538 (1994).

Being unemployed is not the same as being unemployable.  
There is no probative evidence in the record to suggest that 
the veteran is incapable of performing his previous work as a 
welder, or some other form of similar work, due solely to his 
established service-connected conditions.  There have been no 
recent efforts to find employment, and the relevant physical 
symptoms do not appear to be of a severity to prevent him 
from holding a job.  It is also pertinent to note that the 
veteran has nonservice-connected disabilities, including a 
low back disorder, hearing loss, and tinnitus, which may not 
be considered.  While his service-connected neck disability 
may limit his employment options, particularly given his 
rather limited training background, it does not prevent all 
substantially gainful employment for which he is qualified by 
reason of his education and work experience.  As a result, 
the Board finds that the criteria for a TDIU rating are not 
met.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a TDIU must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 40 percent for a cervical spine 
disability is granted.

A total disability rating based on individual 
unemployability, due to service-connected disabilities, is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

